Citation Nr: 1045811	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  01-07 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability, 
characterized as degenerative disc disease.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The appellant served on active duty from September 1977 to 
February 1978 and February 1991 to April 1991.  She also had 
periods of inactive and active duty for training.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefit sought on appeal.

In December 2004, the appellant testified before the undersigned 
Veterans Law Judge via videoconference.  The transcript of the 
hearing is associated with the claims folder and has been 
reviewed.  During the hearing, the appellant submitted additional 
medical evidence, along with a waiver of initial RO 
consideration.

In March 2005, the Board denied the appellant's service 
connection claim for a lumbar spine disability.  Subsequently, 
the appellant filed a timely appeal of the March 2005 Board 
decision to the Court.  While the case was pending at the Court, 
the VA Office of General Counsel and the appellant's 
representative filed a joint motion for remand, received in 
August 2006, requesting that the Court vacate the Board's March 
2005 decision, and remand the issue for further development.  In 
August 2006, the Court granted the motion and vacated the March 
2005 decision.  

In April 2007, the appellant submitted additional evidence with a 
waiver of initial RO consideration.

In July 2007, the Board remanded the claim for further 
development.  

In March 2009, the Board again denied the Veteran's service 
connection claim for a lumbar spine disability.  The appellant 
subsequently appealed such decision to the Court.  In May 2010, 
the Court ordered that the April 2010 Joint Motion for Remand be 
granted which effectively vacated the Board's March 2009 
decision.  
The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

Pursuant to the 2010 Joint Motion for Remand and Court Order, the 
Board finds that further development is necessary.

The appellant is currently diagnosed with degenerative disc 
disease of the lumbar spine.  The appellant was afforded a VA 
examination in July 2008 to ascertain whether her pre-existing 
back disability was aggravated during a June 1996 period of 
active duty for training (ACDUTRA).  

However, the appellant also asserts that her back problems began 
during a May 1996 drill (see VA Form-9 dated in August 2001 and 
December 2004 hearing transcript), and the record contains a 
Leave and Earnings statement showing that the she was paid for 
Unit Training Assembly from May 18, 1996, to May 19, 1996.  The 
appellant is competent to report that she experienced back 
problems with pain running down her right leg during the May 1996 
drill, as she would have first-hand knowledge of this.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  However, she has 
not been shown to possess the medical expertise to diagnose a 
medical disability or determine etiology.  

The 2010 Joint Motion indicates that the Leave and Earnings 
statement is evidence that the appellant attended drill in May 
1996 and could have taken a physical training test and injured or 
aggravated her back, as claimed.  The Board notes that service 
treatment record dated on June 7, 1996, reflects that the onset 
of the appellant's sciatica was May 15, 1996.  In any event, the 
Board finds that an addendum is necessary in which the July 2008 
VA examiner provides an opinion as to whether any current back 
pathology is related to the May 18-19, 1996, Unit Training 
Assembly.   

Inasmuch as the Board is remanding the claim for the development 
requested above, the Board finds that the July 2008 VA opinion 
should also be reconciled with the assertions provided by the 
appellant and her sergeant regarding aggravation of the back 
disability during the June 1996 ACDUTRA period.  It is noted that 
according to an undated statement, "SFC D.V.G.," the appellant's 
"sergeant in charge at Fort Indiantown Gap, PA for annual 
training on June 1- June 14, 1996," indicated that the appellant 
complained of back and right leg pain when she was asked to lift 
laboratory equipment. "  SFC D.V.G. stated that to the best of 
her recollection, the appellant returned from the facility with a 
diagnosis of a sprained right leg, and that the appellant 
continued to complain of back pain.  In written argument dated in 
October 2010, the appellant's representative indicated that the 
appellant and her sergeant have provided competent testimony as 
to the beginning of the appellant's severe back symptoms during 
ACDUTRA.  It is claimed that the severe back symptoms during 
ACDUTRA could represent aggravation of the back disability.   

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be transferred 
to the examiner who conducted the July 2008 
VA examination of the spine for an addendum.

a.  The examiner should provide an opinion as 
to whether there is a 50 percent probability 
or greater that any current back pathology 
either had its clinical onset or increased in 
severity during the May 18-19, 1996 Unit 
Training Assembly.  (see June 7, 1996 service 
treatment note showing onset on May 15, 
1996).  If aggravation is shown, the examiner 
should indicate what permanent, measurable 
increase in severity occurred during service 
that was not due to the natural progress of 
the disease. 

The examiner should reconcile any opinions 
with the evidence in the claims folder, to 
include the contentions of the appellant and 
her sergeant, the Leave & Earnings Statement 
showing Unit Training Assembly from May 18-
19, 1996, the June 3, 1996 treatment note, 
the June 1996 profile, the March 2007 
statement by Dr. Toumbis, and the July 2008 
VA examination report and opinion.  

b.  The examiner should also clarify whether 
there is a 50 percent probability or greater 
that any pre-existing low back disability was 
aggravated by the June 1996 period of 
ACDUTRA, and if so, whether it underwent a 
permanent, measurable increase in severity 
during service that was not due to the 
natural progress of the disease.  In doing 
so, the examiner should reconcile any opinion 
with the assertions regarding aggravation 
provided by the appellant and her sergeant.  

If the July 2008 examiner is no longer 
available, or if this examiner determines 
that another examination would be helpful, 
the appellant should be scheduled for a new 
C&P examination.

2.  Upon completion of the above- requested 
development, the RO should readjudicate the 
appellant's service connection claim for a 
lumbar spine disability.  All applicable laws 
and regulations should be considered.  If the 
benefit sought on appeal remains denied, the 
appellant and her representative should be 
provided with a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



